COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                                       
                                 March 5, 2015
                              No. 10-15-00071-CR
                                IN RE JAY CHUNG
                                       
                                       
                              Original Proceeding
                                       
--------------------------------------------------------------------------------
JUDGMENT

	The Petition for Writ of Mandamus filed by Jay Chung has been considered by the Court.  The Court has determined the Petition for Writ of Mandamus should be and hereby is denied.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court.	
							PER CURIAM
							SHARRI ROESSLER, CLERK

						By:    Nita Whitener			
							Deputy Clerk